— Judgment, Supreme Court, New York County (Harold J. Rothwax, J.), convicting defendant, after a jury trial, of robbery in the first degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to concurrent prison terms of 12 Vi to 25 years, 2 Vs to 7 years, and 2 Vs to 7 years, respectively, and to a fine of $5,000, unanimously affirmed.
We reject defendant’s challenge to the suppression court’s refusal to permit him to call the victim at the Wade hearing, defendant having failed to establish, prima facie, that the lineup was unduly suggestive (People v Chipp, 75 NY2d 327, cert denied 498 US 833).
Nor was it an abuse of discretion for the trial court to preclude defendant from demonstrating his "speaking style” so as to display to the jury the distinctiveness of his gold *368tooth. The opportunity for defendant to mislead the jury outweighed the probative value of the evidence, and the unadorned display of the tooth was sufficient to support the defense of misidentification (People v Scarola, 71 NY2d 769; People v Veal, 158 AD2d 633).
Most of defendant’s remaining challenges are unpreserved, and all are without merit. Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.